Exhibit 10.1

GAYLORD ENTERTAINMENT COMPANY

One Gaylord Drive

Nashville, Tennessee 37214

January 13, 2012

CONFIDENTIAL

TRT Holdings, Inc.

600 East Las Colinas Blvd.

Suite 1900

Irving, Texas 75039

Attention: Mr. Robert B. Rowling, Chairman of the Board

Ladies and Gentlemen:

This letter sets forth our agreement concerning certain matters relating to
Gaylord Entertainment Company (“Gaylord”) and its subsidiaries (Gaylord,
together with its subsidiaries, is referred to herein as “GET”) in consideration
of Gaylord’s agreement to include the Binding Rights Plan Proposal (as defined
below) in Gaylord’s proxy statement (the “2012 Proxy Statement”) for its 2012
annual meeting of stockholders (the “2012 Annual Meeting”) on the terms set
forth herein in connection with the shareholder proposal dated December 1, 2011
(the “GAMCO Proposal”), received by Gaylord from GAMCO Asset Management Inc.
(“GAMCO”) requesting that the Board of Directors of Gaylord (the “Board”) not
extend the August 12, 2012 expiration date of the amended and restated rights
agreement dated as of March 9, 2009, by and between Gaylord and Computershare
Trust Company, N.A., as amended (the “Rights Plan”), without stockholder
approval, and certain other agreements of Gaylord set forth herein. As a
condition to Gaylord doing so, Gaylord requires that you agree, by your
execution and delivery of this letter agreement, to the confidentiality and
other terms of this letter agreement (including Annex A attached hereto). In
addition, by execution of this letter agreement, you and Gaylord agree to the
non-disparagement provisions set forth in Annex A.

Gaylord shall include the GAMCO Proposal in the 2012 Proxy Statement, and in the
event that the GAMCO Proposal is approved by the stockholders of Gaylord at the
2012 Annual Meeting, Gaylord will not extend the term of the Rights Plan beyond
its August 12, 2012 expiration date (the “Binding Rights Plan Proposal”). In
addition, on or prior to the date of the execution and delivery of this letter
agreement, Gaylord has revised its corporate governance guidelines to include a
policy with respect to shareholder rights plans in the form attached hereto as
Annex B.

Gaylord shall cause Gaylord’s slate of director nominees standing for election,
and recommended by the Board, at the 2012 Annual Meeting to include (x) David W.
Johnson and Terrell T. Philen, Jr. (collectively, the “TRT Directors”), and
(y) Glenn J. Angiolillo and Robert S. Prather, Jr. (unless Messrs. Angiolillo
and/or Prather is unwilling or unable to serve as a director nominee, in which
case Gaylord will include as a replacement a director nominee selected by GAMCO
and reasonably acceptable to Gaylord) (collectively, the “GAMCO Directors”), and
shall (i) nominate and reflect in the 2012 Proxy Statement the nomination of
each of the TRT Directors and GAMCO Directors for election at the 2012 Annual
Meeting as a director of Gaylord with a term expiring at Gaylord’s 2013 annual
meeting of stockholders (the “2013 Annual Meeting”), (ii) recommend and reflect
in the 2012 Proxy Statement the recommendation of each of the TRT Directors and
GAMCO Directors for election as directors of Gaylord at the 2012 Annual Meeting,
and cause Gaylord to use its reasonable best efforts to solicit proxies in favor
of the election of each of the TRT Directors and GAMCO Directors, (iii) cause
all proxies received by

 

1



--------------------------------------------------------------------------------

Gaylord to be voted in the manner specified by such proxies and cause all
proxies for which a vote is not specified to be voted for the TRT Directors and
GAMCO Directors, and (iv) will cause the date for the 2012 Annual Meeting to be
no later than August 12, 2012. If any TRT Director is not elected to the Board
at the 2012 Annual Meeting or, either prior to the 2012 Annual Meeting or after
election to the Board at the 2012 Annual Meeting, thereafter is removed,
resigns, or is otherwise unable to serve as a director of Gaylord, then you will
be entitled to select a new designee to serve as a TRT Director, which designee
(A) will qualify as independent pursuant to the applicable independence
requirements of the Securities and Exchange Commission and the New York Stock
Exchange and (B) will be chosen by you subject to a determination by Gaylord’s
Nominating and Corporate Governance Committee that such designee is eligible to
serve as a director under applicable legal requirements, such determination to
be made promptly, reasonably and in good faith on a basis reasonably consistent
with Gaylord’s evaluation of all other directors, and the Board will promptly
appoint such designee to the Board (and to the committees of the Board on which
the TRT Director being replaced served, provided that such designee meets the
applicable independence standards and applicable legal requirements for
eligibility to serve on such committee, as contemplated in this letter
agreement) to serve until the 2013 Annual Meeting. Any such designee will be
deemed a TRT Director for all purposes under this letter agreement and Gaylord
will take any action necessary or appropriate to facilitate the discharge of its
obligations under this paragraph, including amending its bylaws and its other
governing documents. In addition, Gaylord shall not increase the size of the
Board to more than eleven directors at any time prior to the 2013 Annual
Meeting.

Gaylord will invite you to participate in any process that the Board may engage
in on or prior to August 12, 2012 that seeks proposals in connection with any
Transaction (as defined below); provided, that (i) the Board is under no
obligation to initiate any such process and, if it does commence such a process
it may discontinue the process for any reason at any time, and (ii) you will be
required to comply with the terms and conditions generally applicable to the
other participants in any such process. For purposes of this letter agreement,
“Transaction” means any merger, consolidation, business combination, tender or
exchange offer, recapitalization, restructuring, dissolution, liquidation or
similar transaction, with or involving GET, or any sale or acquisition of a
significant amount of assets or securities of GET.

Except as expressly permitted by this letter agreement with respect to the
Binding Rights Plan Proposal, you will not, and will cause all representatives
acting on your behalf not to, directly or indirectly, initiate or propose any
stockholder proposal at the 2012 Annual Meeting, whether made pursuant to Rule
14a-8 or Rule 14a-4 under the Exchange Act or otherwise, or otherwise seek the
election or appointment to, or representation on, or the nomination of any
candidate to, the Board on or prior to the date of the 2012 Annual Meeting,
effect or attempt to effect the removal of any members of the Board on or prior
to the 2012 Annual Meeting, otherwise seek or propose to obtain representation
on the Board on or prior to the 2012 Annual Meeting, or call or seek to have
called any meeting of the stockholders of Gaylord on or prior to the 2012 Annual
Meeting. In addition, you shall vote, and shall cause all representatives acting
on your behalf to vote, all shares of common stock of Gaylord that you, and such
representatives acting on your behalf, are entitled to vote at the 2012 Annual
Meeting, in favor of (A) each of Gaylord’s director nominees (including the TRT
Directors and the GAMCO Directors) at the 2012 Annual Meeting, (B) any proposal
to approve, on an advisory basis, Gaylord’s executive compensation, and (C) any
proposal requesting the ratification of Gaylord’s independent registered public
accounting firm, but excluding the Binding Rights Plan Proposal.

It is further understood and agreed that no failure or delay by either party in
exercising any right, power or privilege under this letter agreement shall
operate as a waiver thereof, nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any right,
power or privilege hereunder. This letter agreement (including Annex A, which is
incorporated into and constitutes an integral part of this letter agreement)
represents the entire understanding of the parties

 

2



--------------------------------------------------------------------------------

with respect to the matters referred to in this letter agreement and supersedes
all prior written or prior or contemporaneous oral understandings between the
parties with respect to such matters.

The agreements set forth in this letter agreement may be modified or waived only
by a separate writing executed by you and Gaylord expressly so modifying or
waiving such agreements.

You and Gaylord each acknowledge that money damages would be an inadequate
remedy for breach of this letter agreement by you or Gaylord, as applicable,
because of the difficulty of ascertaining the amount of damage that will be
suffered by the non-breaching party in the event that this agreement is
breached, the irreparable injury that would be suffered by the non-breaching
party in the event that any provision of this letter agreement was not performed
in accordance with its specific terms or was otherwise breached and that such
injury would not be adequately compensable in damages. Therefore, you and
Gaylord each agree that the other party will be entitled to specific performance
of this agreement and injunctive or other equitable relief as a remedy for any
such breach by you or Gaylord, as applicable, and you and Gaylord further waive
any requirement for the securing or posting of any bond in connection with any
such remedy and agree not take any action, directly or indirectly, in opposition
to the party seeking relief on the grounds that any other remedy or relief is
available at law or in equity. Such remedy shall not be deemed to be the sole or
exclusive remedy for any breach of this letter agreement by you or Gaylord, as
applicable, but shall be in addition to all other remedies available at law or
equity to the non-breaching party. It is the desire and intent of the parties
that the provisions of this letter agreement be enforced to the fullest extent
permissible under the law and public policies applied in the jurisdiction in
which enforcement is sought. Accordingly, if any term, provision, covenant or
restriction of this letter agreement is held by a court of competent
jurisdiction to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated.
Notwithstanding the foregoing, if such provision, covenant or restriction could
be more narrowly drawn so as not to be invalid, prohibited or unenforceable, it
shall be so narrowly drawn, without invalidating the remaining provisions of
this letter agreement.

As used in this letter agreement (including Annex A), (i) the term “person” will
be interpreted broadly to include, without limitation, any corporation, company,
partnership, limited liability company, other entity or individual, (ii) the
term “representatives,” used with respect to a person, shall mean the directors,
officers, employees, affiliates, associates (but only to the extent such
affiliates or associates receive Confidential Material or are otherwise acting
on such person’s behalf, or such person directly or indirectly exercises, or has
the ability to exercise, control over such affiliate or associate), shareholders
(but only to the extent such shareholders receive Confidential Material or are
otherwise acting on such person’s behalf, or such person directly or indirectly
exercises, or has the ability to exercise, control over such shareholder),
agents, attorneys, consultants, accountants, financial advisors and other
advisors, (iii) the terms “affiliate” and “associate” when used with respect to
a person, shall have the meanings given to such terms in Rule 12b-2 under the
Exchange Act, (iv) the term “Exchange Act” shall mean the Securities Exchange
Act of 1934, as amended and the rules and regulations promulgated thereunder,
and (v) the term “you” means TRT Holdings, Inc. and Robert Rowling.

This letter agreement, and any claims arising out of, relating to or associated
with this letter agreement will be governed by and construed and enforced in
accordance with the laws of the State of Delaware without reference to the
conflict of laws principles or any other principle that could require the
application of the laws of any other jurisdiction. Each of the parties
(i) agrees that it will not bring any suit, action or proceeding arising out of,
relating to or associated with this letter agreement in any court other than the
federal or state courts of the States of Delaware, Tennessee and Texas, (ii) in
the event of the commencement of any suit, action or proceeding brought by
another party to this letter agreement in one of the jurisdictions specified in
the preceding clause (i), consents to submit itself to the personal jurisdiction
of the federal or state courts in the state in which such suit, action or
proceeding is brought,

 

3



--------------------------------------------------------------------------------

(iii) agrees that it will not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court, and
(iv) irrevocably waives, and agrees not to assert, to the fullest extent
permitted by applicable law, that (1) the suit, action or proceeding in any such
court is brought in an inconvenient forum, (2) the venue of such suit, action or
proceeding is improper or (3) this letter agreement, or the subject matter
hereof, may not be enforced in or by such courts.

Neither this letter agreement nor any right, interest or obligation hereunder
may be assigned by either Gaylord or you without the prior written consent of
the other party, and any attempt to do so will be void. Subject to the preceding
sentence, all the terms and provisions of this letter agreement will inure to
the benefit of and will be enforceable by the successors and assigns of Gaylord
and you. Except as otherwise expressly set forth herein, nothing contained in
this letter agreement will create any rights in, or be deemed to have been
executed for the benefit of, any person that is not a party hereto or a
successor or permitted assignee of such party.

This letter agreement may be executed in one or more counterparts, each of which
shall be deemed to be an original but all of which together shall constitute one
and the same agreement.

If you are in agreement with the foregoing, please so indicate by signing and
returning one copy of this letter agreement, which will constitute our agreement
with respect to the matters set forth herein.

 

Very truly yours, Gaylord Entertainment Company By:  

/s/ Colin V. Reed

Name:   Colin V. Reed Title:   Chairman and CEO

 

Confirmed and Agreed to: TRT Holdings, Inc. By:  

/s/ Robert B. Rowling

Name:   Robert B. Rowling Title:   Chairman

 

4



--------------------------------------------------------------------------------

Annex A

Access; Confidentiality and Non-Disclosure Provisions

You hereby agree, as set forth in this letter agreement (including this Annex
A), to treat confidentially in accordance with the provisions of this letter
agreement any information (whether prepared by GET, its representatives or
otherwise, in whatever manner received, and whether in oral, written or
electronic form) relating to GET that GET or its representatives, furnish or
have furnished to you or your representatives, or which is prepared by you or
your representatives based on, containing or otherwise reflecting such
information, including any notes, memoranda, analyses, compilations, studies or
other documents (such information being collectively referred to herein as the
“Confidential Material”) and to take or abstain from taking certain other
actions set forth herein. The term “Confidential Material” does not include
information that (i) was already in the possession of you or your
representatives or otherwise already known to you or your representatives,
provided that such information is not known by you or your representatives to be
subject to another confidentiality agreement with or other contractual, legal or
fiduciary obligation of confidentiality to GET, (ii) is or becomes generally
available to the public other than as a result of a disclosure by you or your
representatives in violation of this letter agreement, (iii) is or becomes
available to you or your representatives on a non-confidential basis from a
source other than GET or its advisors, provided that such source is not known by
you or your representatives to be bound by a confidentiality agreement with or
other contractual, legal or fiduciary obligation of confidentiality to GET, or
(iv) is or has been independently developed by you or your representatives
without the use of the Confidential Material in violation of this letter
agreement.

You hereby agree that (a) the Confidential Material will be used by you and your
representatives solely for the purpose of evaluating your investment in Gaylord
and will not be used by you or your representatives for any other purpose
without the prior written consent of Gaylord, and (b) the Confidential Material
will be kept strictly confidential by you and your representatives; provided,
however, that, in order to maintain the strictest control of the Confidential
Material, any of such information may be disclosed only to your representatives
who (i) reasonably need to know such information for purposes of assisting you
and your representatives with the foregoing, (ii) are informed by you of the
confidential nature of such information and (iii) are instructed to keep such
information confidential in accordance with the terms of this letter agreement.
In addition, you will not engage in, and you will direct all of your
representatives acting on your behalf not to engage in, any communications or
take any actions that violate applicable legal requirements with respect to
antitrust, unfair competition or restraint on trade. You hereby agree that you
will be responsible for compliance with, and any breach of, this letter
agreement by your representatives.

From the date of this letter agreement until August 12, 2012, GET shall provide
you and your representatives with reasonable access, during normal business
hours and after reasonable prior notice, to the officers, employees, agents,
properties, offices, books and records of GET (including tax returns), and such
other information as you or your representatives may reasonably request with
respect to the GET and its businesses, financial condition and operations, in
each case, to the extent reasonably related to any potential Transaction with
respect to which you are invited to participate pursuant to the fourth paragraph
of this letter agreement. You and your representatives shall use reasonable
efforts to minimize any disruption to the businesses of GET which may result
from the requests for access, data and information hereunder.

You hereby acknowledge that you are aware, and that you will advise your
representatives, that the United States securities laws prohibit any person who
has received from an issuer material, non-public information from purchasing or
selling securities of such issuer or from communicating such information to any
other person under circumstances in which it is reasonably foreseeable that such
person is likely to

 

A-1



--------------------------------------------------------------------------------

purchase or sell such securities, and you hereby agree, and shall direct all of
your representatives acting on your behalf, to comply with such laws.

In the event that you or your representatives receive a request to disclose all
or any part of the information contained in the Confidential Material under the
terms of a valid and effective subpoena or order issued by a court of competent
jurisdiction or by a governmental body, or are otherwise required to disclose
all or any part of the information contained in the Confidential Material by
applicable law, regulation or legal process, you agree to (i) promptly prior to
such disclosure notify Gaylord of the existence, terms and circumstances
surrounding such a request or requirement (to the extent allowed by any such
law, regulation or legal process), so that it may seek an appropriate protective
order or other appropriate remedy (at Gaylord’s sole expense) and/or waive your
compliance with the provisions of this paragraph and (ii) in the event that no
protective order or other remedy is obtained, or Gaylord waives compliance with
the terms of this paragraph, disclose only that portion of the Confidential
Material that you have been advised by legal counsel is legally required to be
disclosed and exercise your reasonable efforts, at Gaylord’s sole expense, to
obtain an order or other reliable assurance that confidential treatment will be
accorded to such of the disclosed information which Gaylord so designates.

In addition, except as required by applicable law, without the prior written
consent of Gaylord, you will not, and will direct your representatives not to,
disclose to any person the terms of this letter agreement, the terms, conditions
or other facts with respect to any discussions between you and Gaylord
(including the existence or status of any such discussions), and you will not,
and will direct your representatives not to, disclose to any person that you or
others may have requested or received any Confidential Material or that this
letter agreement has been entered into.

You understand and agree that the Confidential Material information is provided
“as is” and neither GET nor any of its representatives have made or make any
representation or warranty, express or implied, as to the accuracy or
completeness of the Confidential Material and that nothing contained in any
discussions between GET or any of its directors, officers, employees, agents or
any other representatives or its advisors and you or any of your representatives
shall be deemed to constitute a representation or warranty. You agree that
neither GET nor its representatives shall have any liability to you or any of
your representatives resulting from the use or content of the Confidential
Material or from any action taken or any inaction occurring in reliance on the
Confidential Material.

At the request of Gaylord, you and your representatives shall promptly redeliver
to GET or destroy all written (or electronic) Confidential Material and any
other written (or electronic) material containing or reflecting any information
in the Confidential Material (whether prepared by GET, its advisors, agents or
otherwise) and will not retain any copies, extracts or other reproductions in
whole or in part of such written (or electronic) material. All documents,
memoranda, analyses, compilations, studies, notes and other writings whatsoever
prepared by you or your representatives based on the information in the
Confidential Material shall be destroyed. At the request of Gaylord, any
destruction pursuant to this paragraph shall be certified in writing to Gaylord
by an authorized officer of you supervising such destruction. Notwithstanding
the foregoing, you shall only be required to use commercially reasonable efforts
to return or destroy Confidential Material that is stored electronically, in
computer files, back-up tapes, or otherwise.

Except as otherwise provided herein, the provisions set forth in this Annex A
under the heading “Access; Confidentiality and Non-Disclosure Provisions” shall
terminate and be of no further force and effect on the date that is 18 months
following the date of the letter agreement; provided, however, that expiration
of this letter agreement as set forth above will not prevent GET from bringing a
claim, or relieve you from liability, for any breach of this letter agreement
occurring prior to such expiration date.

 

A-2



--------------------------------------------------------------------------------

Mutual Non-Disparagement

Beginning on the date hereof and ending on December 31, 2012, you will not, and
will cause your representatives acting on your behalf not to, directly or
indirectly, individually or in concert with others, engage in any conduct or
solicit, make, or cause to be made, any statement or opinion or communicate any
information (whether oral or written) (collectively, “Conduct”) that is
calculated to or reasonably could be expected to have the effect of
(1) undermining, impugning, disparaging, or otherwise in any way reflecting
adversely or detrimentally upon GET, or any of GET’s representatives acting on
its behalf, or (2) accusing or implying that GET, or any of GET’s
representatives acting on its behalf, engaged in any wrongful, unlawful, or
improper conduct; except, in each case, with respect to any TRT Excluded Claim
(as defined below). The foregoing will not apply to (w) any good faith Conduct
by you or any of your representatives acting on your behalf in connection with
and reasonably related to any proposal, event, circumstance, or transaction with
respect to a “Qualified Offer” (as such term is defined in the Rights Plan) or
an Extraordinary Transaction (as defined below), (x) non–public oral statements
made by you or your representatives acting on your behalf directly to GET or its
representatives, (y) any compelled testimony or production, either by legal
process, subpoena or otherwise and (z) any response to any request for
information from any governmental authority having jurisdiction over you, or any
of your representatives acting on your behalf, so long as no action of you, or
any representative acting on your behalf, invited or suggested such request;
provided, however, in the event that you, or any of your representatives acting
on your behalf, are requested pursuant to, or required by, applicable law,
regulation, or legal process to testify or otherwise respond to a request for
information from any governmental authority, you agree to (i) promptly notify
Gaylord of the existence, terms and circumstances surrounding such a request or
requirement (to the extent allowed by any such law, regulation or legal
process), so that it may seek an appropriate protective order or other
appropriate remedy (at Gaylord’s sole expense) and/or waive your compliance with
the provisions of this paragraph and (ii) in the event that no protective order
or other remedy is obtained, or Gaylord waives compliance with the terms of this
paragraph, disclose only that portion of such information that you have been
advised by legal counsel is legally required to be disclosed and exercise your
reasonable efforts, at Gaylord’s sole expense, to obtain an order or other
reliable assurance that confidential treatment will be accorded to such of the
disclosed information that Gaylord so designates. “Extraordinary Transaction”
means any merger, consolidation, business combination, tender or exchange offer,
sale or purchase of a substantial amount of assets other than in the ordinary
course of business, sale or purchase of securities, dissolution, liquidation,
restructuring, recapitalization, or similar transaction with or involving
Gaylord or any of its affiliates. A “TRT Excluded Claim” shall mean (1) any
claim relating to the performance of obligations under this letter agreement or
for breach of or to enforce this letter agreement and (2) any claim that cannot
be waived by law.

Beginning on the date hereof and ending on December 31, 2012, GET will not, and
will cause its representatives acting on its behalf not to, directly or
indirectly, individually or in concert with others, engage in any conduct or
solicit, make, or cause to be made, any Conduct that is calculated to or
reasonably could be expected to have the effect of (1) undermining, impugning,
disparaging, or otherwise in any way reflecting adversely or detrimentally upon
you, or any of your representatives acting on your behalf, or (2) accusing or
implying that you, or any of your representatives acting on your behalf, engaged
in any wrongful, unlawful, or improper conduct; except, in each case, with
respect to any GET Excluded Claim (as defined below). The foregoing will not
apply to (w) any good faith Conduct by GET or any of its representatives acting
on its behalf in connection with and reasonably related to any proposal, event,
circumstance, or transaction with respect to a “Qualified Offer” (as such term
is defined in the Rights Plan) or an Extraordinary Transaction, (x) non–public
oral statements made by GET or its representatives acting on its behalf directly
to you or your representatives, (y) any compelled testimony or production,
either by legal process, subpoena or otherwise and (z) any response to any
request for information from any governmental authority having jurisdiction over
GET, or any of its representatives acting on its

 

A-3



--------------------------------------------------------------------------------

behalf, so long as no action of GET, or any representative acting on its behalf,
invited or suggested such request; provided, however, in the event that GET, or
any of its representatives acting on its behalf, is requested pursuant to, or
required by, applicable law, regulation, or legal process to testify or
otherwise respond to a request for information from any governmental authority,
GET agrees to (i) promptly notify you of the existence, terms and circumstances
surrounding such a request or requirement (to the extent allowed by any such
law, regulation or legal process), so that you may seek an appropriate
protective order or other appropriate remedy (at your sole expense) and/or waive
your compliance with the provisions of this paragraph and (ii) in the event that
no protective order or other remedy is obtained, or you waive compliance with
the terms of this paragraph, disclose only that portion of such information that
GET has been advised by legal counsel is legally required to be disclosed and
exercise GET’s reasonable efforts, at your sole expense, to obtain an order or
other reliable assurance that confidential treatment will be accorded to such of
the disclosed information that you so designate. A “GET Excluded Claim” shall
mean (1) any claim relating to the performance of obligations under this letter
agreement or for breach of or to enforce this letter agreement and (2) any claim
that cannot be waived by law.

 

A-4



--------------------------------------------------------------------------------

Annex B

Rights Plan Policy

The policy of the Board of Directors (the “Board”) of Gaylord Entertainment
Company (the “Company”) is that, following the expiration of the amended and
restated rights agreement dated as of March 9, 2009, by and between the Company
and Computershare Trust Company, N.A., as amended (the “2009 Rights Agreement”),
the Board will only adopt a shareholder rights plan (a “Rights Plan”), if
either:

(a) prior to the adoption of the Rights Plan by the Board, at a duly called
meeting of stockholders at which a quorum is present, the holders of a majority
of the shares of the Company’s common stock present in person or represented by
proxy at the meeting and entitled to vote have approved the adoption of the
Rights Plan; or

(b) both the Board and a committee of the Board consisting solely of the members
of the Board who qualify as “independent” pursuant to the applicable
independence requirements of the New York Stock Exchange (the “Independent
Committee”) determine, after consultation with and based upon the advice of the
outside legal and financial advisors to the Board and the Independent Committee,
that it would be (1) in the best interests of the Company and its stockholders
to adopt the Rights Plan without such stockholder approval, and (2) facts and
circumstances, other than the passage of time alone, have arisen since the date
of the adoption of this policy that render it inadvisable and impracticable to
submit the Rights Plan to a vote of the Company’s stockholders prior to the
adoption of the Rights Plan. If any Rights Plan is so adopted without prior
stockholder approval, (i) in the event that the annual meeting of the
stockholders of the Company (the “Annual Meeting”) is held on a date that is at
least five months following the date the Rights Plan is adopted pursuant to this
clause (b), the Company shall cause the Rights Plan to be submitted to a vote of
the Company’s stockholders at the Annual Meeting, or (ii) in the event that the
Annual Meeting is held on a date that is less than five months following the
date the Rights Plan is adopted pursuant to this clause (b), the Company shall
either, at its option, (A) cause the Rights Plan to be submitted to a vote of
the Company’s stockholders at the Annual Meeting or (B) (w) promptly, and not
later than 45 days after adoption of the Rights Plan, take all action necessary
to file with the Securities and Exchange Commission (“SEC”) a preliminary proxy
statement on Schedule 14A for a special meeting of the Company’s stockholders to
consider and vote on the Rights Plan (any such meeting of the stockholders of
the Company held pursuant to clause (i) above or this clause (ii), the
“Stockholder Meeting”), (x) use its best efforts to promptly respond to any
written or oral comments from the SEC or its staff with respect to such proxy
statement or any related matters, (y) file a definitive proxy statement on
Schedule 14A with the SEC for such Stockholder Meeting and mail such definitive
proxy statement to the Company’s stockholders entitled to notice of and to vote
at such Stockholder Meeting, in each case promptly after the Company is
permitted to do so under applicable federal securities laws, and (z) take all
action necessary to convene such Stockholder Meeting not later than five months
following the date the Rights Plan is adopted pursuant to this clause (b). Such
Rights Plan that is adopted pursuant to this clause (b) shall expire pursuant to
its terms at 5:00 P.M. Central Time on the date that the voting results of the
Stockholder Meeting have been certified by the inspector of elections if the
holders of a majority of the shares of the Company’s common stock present in
person or represented by proxy at the meeting and entitled to vote have not
approved the adoption of the Rights Plan at the Stockholder Meeting.
Notwithstanding the foregoing, the Company will have no further obligations
under this clause (b) with respect to any Rights Plan (including the obligation
to hold any special meeting and/or to submit such Rights Plan

 

B-1



--------------------------------------------------------------------------------

to a vote of the Company’s stockholders at any Stockholder Meeting) in the event
that, and following such time that, the Company has elected, in its sole
discretion, to terminate any such Rights Plan or redeem the rights under any
such Rights Plan and has not adopted any new Rights Plan.

The Board shall not amend its policy concerning rights plans without the prior
approval of a majority of the shares of the Company’s common stock present in
person or represented by proxy and entitled to vote at a duly called meeting of
stockholders at which a quorum is present; provided, however, that following
such time that TRT Holdings, Inc. and Robert Rowling and their respective
affiliates no longer collectively hold beneficial ownership (as defined under
the Securities Exchange Act of 1934) of at least 10% of the outstanding shares
of common stock of the Company, this policy concerning rights plans may be
amended by action of the Board without such stockholder approval.

 

B-2